Citation Nr: 9908814	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-41 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for the veteran's 
service-connected right third metacarpal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979.

The appeal arises from the August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, granting service connection 
and assigning a noncompensable rating for the veteran's third 
metacarpal fracture of the right hand. 

Following proper appeal, the Board in May 1998 remanded the 
case for development including to clarify the nature and 
severity of the veteran's third metacarpal fracture of the 
right hand.  


FINDING OF FACT

The veteran has full range of motion of the right third digit 
with no ankylosis; pain or other impairment affecting 
functional use has not been shown.  


CONCLUSION OF LAW

The schedular requirements for a compensable (above zero 
percent) rating for a right third metacarpal fracture have 
not been met.  38 C.F.R. § 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5226 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from April 1975 to April 
1979.

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability is more 
severe than is reflected in the rating assigned with service 
connection.  See Proscelle v. Derwinski, 1 Vet.App. 629 
(1992); King v. Brown, 5 Vet.App. 19 (1993).  Once it has 
been determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107.  

Pursuant to a May 1998 Board remand, the veteran was to be 
afforded an additional VA examination to clarify the nature 
and severity of the veteran's service-connected disability.  
However, by a December 1998 telephonic contact with the 
veteran, the veteran informed that he did not know when he 
would be able to report for a VA examination, and wished to 
have his right third metacarpal fracture rated based on the 
evidence of record.  The Board has no basis for concluding 
that any additional medical evidence is available related to 
the veteran's right third metacarpal fracture, and has been 
informed of no VA treatment for that condition.  Accordingly, 
the Board is satisfied that all available evidence necessary 
for an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991). 

In this case, the veteran contends, in effect, that the third 
metacarpal fracture of the right hand results in pain, 
numbness and cramping, necessitating interruption of work to 
rest the hand, and thus resulting in limitation of work-
related functional use.  The veteran therefore contends that 
he is entitled to an increased rating for the service-
connected third metacarpal fracture of the right hand.  
Specifically, he contends that a 20 percent rating is in 
order.  

Service medical records reveal that the veteran suffered a 
spiral fracture of the third metacarpal of the right hand in 
December 1978, necessitating internal fixation with pins.  

In February 1995 the veteran underwent a VA orthopedic 
examination for compensation purposes to assess the current 
level of disability attributable to the third metacarpal 
fracture.  The examiner noted that the veteran was apparently 
able to achieve normal motion of his fingers.  He observed an 
adequately healed third metacarpal fracture with good 
alignment, observed by X-ray to be with retained pins.  
However, he also noted a deformity at the base of the fifth 
metacarpal, a possible chronic dislocation of that joint, 
which he failed to causally associate or disassociate from 
the third metacarpal fracture.  The examiner failed to 
determine to what extent the veteran suffered from pain on 
motion, ready fatigability, loss of strength or endurance, 
loss of coordination, or pain or numbness interfering with 
regular functioning of involved joints and muscles and of the 
hand as a whole.  

The veteran's fracture is appropriately rated under 
Diagnostic Code 5226, for ankylosis of the middle finger.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must also be considered, and that examination upon 
which the rating decision is based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."   DeLuca v. Brown, 8 Vet.App. 202 (1995).  For 
disabilities of the musculoskeletal system, inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance must 
be considered, including incapacity due to pain.  38 C.F.R. 
§ 4.40.  With respect to affected joints, ratings must 
consider impairments including less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination (with inability to execute 
skilled movements smoothly), and pain on movement with 
associated swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Unfortunately, as noted above, the veteran has not made 
himself available for an additional VA examination to 
determine the nature and extent of his VA disability and has 
requested that the Board make its determination without 
further medical evidence.  Mindful that the "[...]duty to 
assist is not always a one-way street," the Board proceeds, 
constrained to make its decision based on the current 
evidence of record.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  Accordingly, the degree, if at all, to which 
deformity and possible chronic dislocation at the base of the 
fifth metacarpal can be causally associated with the right 
third metacarpal fracture cannot be determined for purposes 
of this Board determination.  The Board also must make its 
determination without knowing whether pain affecting use or 
other limitations of functional capacity are present due to 
the right third metacarpal fracture.  The veteran's 
statements of incapacity or loss of functional use, as lay 
statements of medical diagnosis, cannot themselves serve as 
medical statements to support his increased rating claim.  
Lay testimony is not competent evidence to support 
contentions of medical causation or medical diagnosis; 
competent medical evidence is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The Board must make its 
determination based on the limited medical evidence presented 
of the level of disability during the period from the January 
31, 1995, date of receipt of the original informal claim for 
compensation.  

As noted above, the March 1995 VA examiner for compensation 
purposes found the veteran to have good alignment of the 
right third metacarpal, with well-healed fracture on X-ray 
with retained hardware (pins), normal motion of all the 
joints of that hand, and flexion of the third finger without 
difficulty.  The examiner noted that he could not get the 
veteran to flex the right third finger, but that the veteran 
appeared to flex the finger without difficulty when 
distracted.  The examiner diagnosed a healed fracture with 
slight posterior angulation.  

As noted above, the veteran's fracture is appropriately rated 
under Diagnostic Code 5226, for ankylosis of the middle 
finger.  Under that code, the veteran is entitled to a 10 
percent disability rating for either favorable or unfavorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (1998).  
In this case, no ankylosis has been observed.  Where the 
schedule does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).  Accordingly, a noncompensable 
rating is warranted for the veteran's right third metacarpal 
fracture under Diagnostic Code 5226.  

A higher disability rating is not warranted for loss of 
functional use due to pain on use or other functional loss, 
because no such pain on use or loss of functional use has 
been shown.  While the VA regulations mandate consideration 
of functional impairment due to pain, the regulations also 
contain the injunction that dysfunction due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant...."   38 C.F.R. § 4.40; 
see Hatlestad v. Derwinski, 1 Vet.App. 164 (1991).  

As the veteran has claimed entitlement to an increase above 
an initial rating assigned upon the RO's granting of service 
connection for right third metacarpal fracture in an August 
1995 rating decision, the Board has considered entitlement to 
a higher rating than the noncompensable rating assigned for 
any and all periods from the January 31, 1995, original date 
of receipt of an informal claim for compensation (which 
became the effective date for the grant of service connection 
for the right third metacarpal fracture) through to the 
present.  However, the Board has concluded that a higher, 
schedular rating was not warranted at any time during the 
period, and continues to be not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A compensable rating for a right third metacarpal fracture is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


